Per Curiam.

The issue raised by the court of appeals below is whether appellant must follow legislative budget procedures in the submission of a budget and further, whether such budget can later be modified in the absence of a change in statutory responsibility or the occurrence of an unforeseen event or emergency. We reaffirm today that a court may modify its budget at any time presupposing such modification is otherwise reasonable and necessary. We urge, however, that every reasonable effort be made, in the interests of intergovernmental cooperation, to adhere to the conventional legislatively promulgated budget process. ■
This court has held without equivocation that “ ‘[t]he public interest is served when courts co-operate with executive and legislative bodies in the complicated budgetary processes of government. However., such voluntary co-operation should not be mistaken for a surrender or diminution of the plenary power to administer justice which is inherent in every court whose jurisdiction derives from the Ohio Constitution.’ ” State, ex rel. Johnston, *6v. Taulbee (1981), 66 Ohio St. 2d 417, 422 [20 O.O.3d 361] (citing State, ex rel. Giuliani, v. Perk [1968], 14 Ohio St. 2d 235, 237 [43 O.O.2d 366]). Consequently, appellee’s assertion that the court of common pleas, as a coequal partner in government, is constitutionally obliged to follow the budget process of the county board of commissioners is simply wrong.
We recognize that the power to control what a court spends, or to totally regulate the process of obtaining funds, ultimately becomes the power to control what the court does. Such a principle is an anathema to an independent judiciary. On the other hand a tripartite balance of power exists that must be respected. To this extent it is axiomatic that a court should cooperate, whenever possible, with the legislative budget process. Moreover, a court does not have unfettered discretion to act without reason in making its budget. In the spirit of separation of powers we have promulgated a test of “reasonableness and necessity” to maintain the sovereignty of our respective powers when a budget conflict arises. The burden is on the party who opposes the allocation of funds to demonstrate that the court abused its discretion in promulgating a budget which is both unreasonable and unnecessary. State, ex rel. Musser, v. Massillon (1984), 12 Ohio St. 3d 42; State, ex rel. Durkin, v. Youngstown City Council (1984), 9 Ohio St. 3d 132, 134-135.
A review of appellee’s motion and affidavit, however, does not indicate a cognizable dispute over issues outside the discretionary purview of the court of common pleas. As we have noted in prior decisions, claims of governmental hardship, while relevant to a determination of reasonableness and necessity, are not solely determinative of the issue. State, ex rel. Durkin, v. Youngstown City Council, supra.
Accordingly, we reverse the judgment of the court of appeals and allow the writ of mandamus.

Judgment reversed and writ allowed.

Celebrezze, C.J., Ford, Sweeney, Locher, C. Brown and J. P. Celebrezze, JJ., concur.
Holmes, J., concurs in part and dissents in part.
Ford, J., of the Eleventh Appellate District, sitting for W. Brown, J.